DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, 8, 9, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (10,185,367).  With respect to claim 1, Kim discloses a bending hinge for a flexible panel defining a flat state and a bending state, comprising: a support sheet (30) and a component chain (34) in a zigzag shape; wherein the component chain (34) comprises a plurality of components (34), a lateral section (342) of each of the components (34) defines a support surface (341); when the bending hinge is in the flat state, a spatial gap exists between the support surfaces (341) of the lateral sections (342) of the adjacent components (34); when the bending hinge is in the bending state, at least part of surfaces between the support surfaces (341) of the lateral sections (342) of the adjacent components (34) contact each other, see for example at least figures 7 and 8.  With respect to claim 2, Kim discloses the bending hinge as claimed in claim 1, wherein a cross section of the component (34) is a trapezoidal shape.  With respect to claim 3, Kim discloses the bending hinge as claimed in claim 1, wherein a cross section of the component (34) is a triangular shape.  With respect to claim 4, Kim discloses the bending hinge as claimed in claim 1, wherein angles of included angles between the adjacent components (34) are same, the angle of the included angle ranges from 0 degree to 90 degrees.  With respect to claim 5, Kim discloses the bending hinge as claimed in claim 4, wherein the component chain (34) comprises the plurality of components (34) disposed with even intervals.  With respect to claim 6, Kim discloses the bending hinge as claimed in claim 1, wherein the component chain (34) comprises the plurality of components (34) disposed successively and evenly.  With respect to claim 8, Kim discloses the bending hinge as claimed in claim 1, wherein the bending hinge further comprises a fastener (31, 32, 35) connected to the component chain (34).  With respect to claim 9, Kim discloses a terminal (100), comprising a flexible display screen (10) and the bending hinge as claimed in claim 1. With respect to claim 11, Kim discloses the terminal as claimed in claim 9, wherein a cross section of the component (34) is a trapezoidal shape.  With respect to claim 12, Kim discloses the terminal as claimed in claim 9, wherein a cross section of the component (34) is a triangular shape.  With respect to claim 13, Kim discloses the terminal as claimed in claim 9, wherein angles of included angles between the adjacent components (34) are same, the angle of the included angle ranges from 0 degree to 90 degrees.  With respect to claim 14, Kim discloses the terminal as claimed in claim 9, wherein the component chain (34) comprises the plurality of components (34) disposed with even intervals.  With respect to claim 15, Kim discloses the terminal as claimed in claim 9, wherein the component chain (34) comprises the plurality of components (34) disposed successively and evenly.  With respect to claim 17, Kim discloses the terminal as claimed in claim 9, wherein the bending hinge further comprises a fastener (33, 32, 35) connected to the component chain (34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10,185,367).  With respect to claim 7, Kim discloses the bending hinge as claimed in claim 1.  Kim does not expressly disclose wherein a material adopted by the component chain (34) comprises plastic as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention for the component chain (34) to comprise plastic.  One of ordinary skill would have been motivated to select plastic as claim 16, Kim discloses the terminal as claimed in claim 9.  Kim does not expressly disclose wherein a material adopted by the component chain (34) comprises plastic as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention for the component chain (34) to comprise plastic.  One of ordinary skill would have been motivated to select plastic as a material used to make the component chain for its adaptability and other properties such as being lightweight, durable, flexible, and inexpensive to produce.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to the claims above, and further in view of Hong et al. (10,120,421).  With respect to claim 10, Kim discloses the terminal (100) as claimed in claim 9.  Kim does not expressly disclose the terminal (100) comprising a bendable shell as claimed.  Hong et al. discloses a terminal (10) further comprises a bendable shell (34, 42), the bendable shell (34, 42) is used for sleeving outside of the bending hinge (14, 44) as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to incorporate the teaching of Hong et al. into the apparatus of Kim.  One of ordinary skill would have been motivated to cover the bending hinge to prevent overstressing resulting in damage and/or provide decorative and protective support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                     
                                                                                                                                                                                   2021-08-17